UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6326



HAROLD SMITH,

                                              Petitioner - Appellant,

          versus


ALBERTO R. GONZALES; HARLEY G. LAPPIN; RICHARD
HOLT; JOHN J. LAMANNA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-00130-HFF)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Harold Smith, a federal prisoner, seeks to appeal the

district court’s order affirming the magistrate judge’s order

denying Smith’s motion for appointment of counsel in his action

filed under 28 U.S.C. § 2241 (2000).             This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).         The order Smith seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.      Accordingly,    we     dismiss    the   appeal     for   lack   of

jurisdiction.*   Smith’s motion for leave to perpetuate testimony

pending appeal is denied.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




     *
      To the extent that Smith seeks to challenge the magistrate
judge’s order denying Smith’s motion to stay his case pending his
transfer to another facility, he failed to appeal this order to the
district court and therefore has waived further review. Fed. R.
Civ. P. 72(a).

                                    - 2 -